SOTOMAYOR, Circuit Judge,
dissenting.
I join in Judge Parker’s dissent, and write this separate opinion only to emphasize one point. I fear that the many pages of the majority opinion and concurrences— and the many pages of the dissent that are necessary to explain why they are wrong— may give the impression that this case is in some way complex. It is not.
It is plain to anyone reading the Voting Rights Act that it applies to all “voting *368qualification[s].” And it is equally plain that § 5-106 disqualifies a group of people from voting. These two propositions should constitute the entirety of our analysis. Section 2 of the Act by its unambiguous terms subjects felony disenfranchisement and all other voting qualifications to its coverage.
The duty of a judge is to follow the law, not to question its plain terms. I do not believe that Congress wishes us to disregard the plain language of any statute or to invent exceptions to the statutes it has created. The majority’s “wealth of persuasive evidence” that Congress intended felony disenfranchisement laws to be immune from scrutiny under § 2 of the Act, Maj. Op. at 322, includes not a single legislator actually saying so. But even if Congress had doubts about the wisdom of subjecting felony disenfranchisement laws to the results test of § 2, I trust that Congress would prefer to make any needed changes itself, rather than have courts do so for it.
I respectfully dissent.